                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                          CR-02-55-GF-BMM

                Plaintiff,
      vs.

CLARENCE L. BIRD RATTLER, JR.,                            ORDER

                Defendant.

      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on August 14, 2019. (Doc. 51.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on August 13, 2019. (Doc.

47.) The United States accused Mr. Bird Rattler of violating his conditions of

supervised release by: 1) by consuming alcohol. Judge Johnston found that the

violation that Bird Rattler admitted and that the government proved is serious and
warrant revocation, and recommended a sentence of four months in custody,

followed by twenty-four months of supervised release to follow. (Doc. 51 at 3.)

      This violation proves serious and warrant revocation of Bird Rattler’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 51) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Clarence L. Bird Rattler, Jr.

be sentenced to custody for four months, with twenty-four months of supervised

release to follow.

      DATED this 29th day of August, 2018.
